Citation Nr: 1200926	
Decision Date: 01/10/12    Archive Date: 01/20/12

DOCKET NO.  09-10 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas


THE ISSUE

Whether new and material evidence has been submitted sufficient to reopen a claim for service connection for degenerative arthritis of the right hip.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Durham, Associate Counsel





INTRODUCTION

The Veteran had active service, with an honorable discharge, from August 1964 to May 1980.  The Veteran additionally served from May 1980 to April 1986, but was discharged for "bad conduct."  A May 1988 administrative decision ruled that the discharge for the period of service is considered a bar to VA benefits.  The Veteran would not be entitled to benefits for any disability determined to be service-connected for the period of service beginning May 1980 until April 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 RO decision, which denied an application to reopen a previously denied claim for service connection for degenerative arthritis of the right hip.

The Board notes that this issue was remanded in April 2011 in order to afford the Veteran the opportunity to submit testimony at a hearing before the Board.  However, as the Veteran subsequently indicated that he wished to withdraw his request for a hearing and have his appeal decided, the Board will proceed to adjudicate the claim as done below. 

Despite any determination reached by the RO, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92.

The Board notes that, in a May 2009 Report of Contact, the Veteran indicated that he was claiming severe financial hardship and requested that his appeal be expedited.  It was further noted that the Veteran was to send copies of his past due bills to the RO.  A review of the claims file reveals no copies of such past due bills.  As the Veteran did not proceed with his claim for his appeal to be expedited by submitting his past due bills, it appears that no action was taken with regard to this request.  However, the Board notes that the Veteran is always free to submit such documentation to support a request to have his claim expedited or advanced on the docket.
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking to reopen his previously denied claim for entitlement to service connection for degenerative arthritis of the right hip.  After a thorough review of the Veteran's claims folder, the Board has determined that additional development is necessary prior to the adjudication of this claim.

Specifically, the Board notes that the Veteran's VA treatment records were printed and associated with the claims file as of February 22, 2010.  In a May 2010 statement, the Veteran requested that May 18, 2010, treatment records from the VA Medical Center (VAMC) in North Little Rock, Arkansas, be obtained.  The Veteran asserted that Dr. P. noted that the Veteran's right hip condition was more likely than not related to his injury in service.  The Board also notes that the Veteran indicated in a March 2008 Authorization and Consent to Release Information form that he received treatment at the Central Arkansas Veterans Healthcare Center on April 28, 1994.    

VA has an obligation under the Veterans Claims Assistance Act of 2000 (VCAA) to assist claimants in obtaining evidence, to include relevant records from VA or private medical care providers.  38 C.F.R. § 3.159 (2011).  As such, the Board finds that this issue must be remanded in order to obtain any VA treatment records that have not yet been associated with the claims file, to specifically include May 18, 2010, treatment records from the North Little Rock, VAMC, and April 28, 1994, treatment records from Central Arkansas Veterans Healthcare Center. 

Additionally, the Veteran indicated on the March 2008 Authorization and Consent to Release Information form that he had received treatment in November 1982 at a facility in Jacksonville, Florida.  It is unclear from this form whether this was VA or private treatment.  However, attempts should be made to obtain any available medical records from the Jacksonville, Florida, facility referred to in the March 2008 Authorization and Consent to Release Information form.

Furthermore, the Board notes that the United States Court of Appeals for Veterans Claims (Court) held in Kent v. Nicholson, 20 Vet. App. 1 (2006), that VA must notify a claimant of the evidence and information that is necessary to reopen his or her claim and VA must notify the claimant of the evidence and information that is necessary to establish his or her entitlement to the underlying claim for the benefit sought by the claimant.  Moreover, the Court stated that VA's obligation to provide a claimant with notice of what constitutes new and material evidence to reopen a service connection claim may be affected by the evidence that was of record at the time that the prior claim was finally denied.  In such cases, the Court in Kent stated that the VCAA requires the Secretary to look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.

The Board notes that a March 2008 notice letter was sent to the Veteran.  While this letter does discuss new and material evidence, it indicates that the most recent final denial of this claim was in January 2004.  In actuality, the most recent final denial of this claim was the August 2006 Board decision.  As such, the Veteran should be provided a corrective VCAA notice letter in compliance with the requirements under Kent.  Specifically, the Veteran must be notified that his claim for service connection for degenerative arthritis of the right hip was previously denied in an August 2006 Board decision, and that new and material evidence is needed to substantiate the claim.  The letter should describe what would constitute such new and material evidence, and the Veteran should be given notice of the basis for the prior final denial, namely that the August 2006 Board decision denied service connection for degenerative arthritis of the right hip based on the absence of a nexus opinion, the length of time between separation and the initial diagnosis, and the absence of evidence of an in-service injury.  The notice letter should describe what evidence would be necessary to substantiate the element or elements required to establish service connection for degenerative arthritis of the right hip.

Accordingly, the case is REMANDED for the following action:

1. Obtain any and all VA treatment records that have not yet been associated with the claims file, to specifically include May 18, 2010, treatment records from the North Little Rock, VAMC, and April 1994, treatment records from Central Arkansas Veterans Healthcare Center.

2. Send to the Veteran a letter requesting that he provide sufficient information, and if necessary, authorization to enable the RO to obtain any additional pertinent evidence not currently of record, to specifically include any medical records relating to the Veteran's right hip disability that have not yet been associated with the claims file.  Attempts should be made to obtain any available medical records from the Jacksonville, Florida, facility referred to in the March 2008 Authorization and Consent to Release Information form.  The RO should also invite the Veteran to submit any pertinent evidence in his possession, and explain the type of evidence that is his ultimate responsibility to submit.  Associate any records received, including negative responses, with the claims file.

3. Provide the Veteran with appropriate notice of the VA's duties to notify and to assist, particularly in compliance with Kent v. Nicholson, 20 Vet. App. 1 (2006).  Specifically, the Veteran must be notified that his claim for service connection for degenerate arthritis of the right hip was previously denied in an August 2006 Board decision, and that new and material evidence is needed to substantiate the claim.  The Veteran should be given notice of the basis for the prior final denial, namely the August 2006 Board decision, and what would constitute new and material evidence.  The Veteran should also be notified as to the evidence needed to substantiate the elements for service connection that are still lacking.  

4. Then, readjudicate the claim.  In particular, review all the evidence that was submitted since the most recent supplemental statement of the case (SSOC) was issued.  If the benefit sought on appeal remains denied, he should be provided a SSOC, which includes a summary of additional evidence submitted, any additional applicable laws and regulations, and the reasons for the decision.  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


